Name: Council Regulation (EEC) No 1034/82 of 30 April 1982 extending for the fourth time the 1981/82 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 82 Official Journal of the European Communities No L 118/79 COUNCIL REGULATION (EEC) No 1034/82 of 30 April 1982 extending for the fourth time the 1981/82 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, prices ; whereas it is accordingly necessary to extend the 1981 /82 marketing year for milk and milk products until 16 May 1982, HAS ADOPTED THIS REGULATION : Article 1 The 1981 /82 milk year shall end on 16 May 1982 and the 1982/83 milk year shall begin on 17 May 1982. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the 1 979 Act of Accession, and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas the term of validity of the 1981 /82 milk year was last extended under Regulation (EEC) No 934/82 0 to 2 May 1982 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 April 1982. For the Council The President P. de KEERSMAEKER (  ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 111 , 24. 4. 1982, p . 4.